Citation Nr: 0400730	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for amblyopia, claimed 
as residuals of an injury to the left side of face.

2.  Entitlement to service connection for residuals of a 
partially collapsed right lung.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to August 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a notarized written statement received in March 2003, the 
veteran wrote that "I have only THREE claims . . . active 
with the VA . . . I hereby withdraw all claims, other than 
[the claims for service-connection for PTSD, amblyopia, and 
partially collapsed right lung]."  (Emphasis in original).  
Accordingly, the only issues remaining on appeal are the 
issues identified above.  


REMAND

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  As to the new VCAA notice 
requirements, in Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002), the United States Court of Appeals for 
Veterans Claims (Court) specifically held that amended 
section 5103(a) and the new 38 C.F.R. § 3.159(b) require VA 
to inform the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

With respect to the veteran's claims for service connection 
for amblyopia and residuals of a partial collapsed right 
lung, the evidence does not show that VA has complied with 
its duty to notify the veteran about the evidence needed to 
substantiate his claims and its duty to assist the veteran in 
the development of his claims.  While the veteran was 
furnished with letters addressing the VCAA in December 2001 
and September 2002, these letters dealt with claims for 
service connection for a reflux condition, a sleep disorder, 
and PTSD rather the claims for amblyopia and residuals of a 
collapsed lung.  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand is necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the veteran asserts 
that he presently has a psychiatric disorder that resulted 
from his service-connected pulmonary tuberculosis or 
treatment thereof in 1952.  The veteran's service and post-
service medical records show that he was hospitalized for 
pulmonary tuberculosis from May to December 1952 in various 
military and VA medical facilities.  A June 1952 nurse's note 
indicates he appeared "extremely nervous."  While the 
veteran has identified his present psychiatric disorder as a 
"stress disorder," VA treatment records shows that the 
veteran is currently diagnosed with an anxiety disorder or a 
major depressive disorder.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995); see also 38 C.F.R. § 3.159(c)(4) (2003).  This 
medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the foregoing, the Board is of the 
opinion that a VA examination addressing the etiology of the 
veteran's present acquired psychiatric disorder would be 
probative.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate his 
claims for service connection for 
amblyopia and residuals of a partially 
collapsed right lung and indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on his behalf.

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
etiology or date of onset of any current 
psychiatric disorder.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review 
before the examination. Specifically the 
examiner should provide the following 
information:

a) The examiner should review 
pertinent information in the 
veteran's claims file, to include 
the June 1952 nurse's note 
indicating that he appeared 
"extremely nervous."

b) The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.  

c)  For each psychiatric disorder 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability began 
during the veteran's military 
service or is at least as likely as 
not due to or the result of the 
veteran's active military service or 
the service-connected pulmonary 
tuberculosis or treatment thereof.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Thereafter, the RO 
should readjudicate the veteran's claims 
for service connection for amblyopia, 
residuals of a partially collapsed lung, 
and an acquired psychiatric disorder.  If 
the benefit sought on appeal remains 
denied, either in whole or in part, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


